—Order, Supreme Court, New York County (Harold Tompkins, J.), entered August 15, 1997, denying defendants’ motion to vacate a money judgment and order, Surrogate’s Court, New York County (Eve Preminger, S.), entered on or about October 31, 1997, granting petitioner/plaintifFs application for permission to execute upon such judgment, unanimously affirmed, with costs.
Supreme Court properly denied defendants’ motion to vacate the judgment. Even if we were to view defendants’ motion as one seeking to limit enforcement of the judgment pursuant to CPLR 5240, the authority provided by that section is not sufficiently plenary to allow a court acting thereunder to reduce the judgment to the extent of an unadjudicated offset claimed by the judgment debtor (see, Kolortron Sys. v Casey, 118 AD2d 687, appeal dismissed 68 NY2d 807). Concur — Milonas, J. P., Nardelli, Williams, Tom and Andidas, JJ.